Citation Nr: 0329924	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought 
entitlement to service connection for PTSD.  Thereafter, a 
February 2001 rating decision granted service connection for 
PTSD and assigned a 30 percent rating, effective from 
September 1999.  The veteran has expressed disagreement with 
the rating assigned and therefore continued his appeal.  
During his initial appeal, while the veteran requested a 
hearing before the Board at the regional office (RO), he 
subsequently cancelled a hearing that had been scheduled for 
October 31, 2000, without any indication that he desired to 
reschedule the hearing for a later date.  In addition, the 
hearing was requested at a time when service connection for 
PTSD had not yet been granted, and the record does not 
reflect any new request in the most recent substantive appeal 
filed in January 2002.  Finally, the veteran's representative 
has communicated the veteran's willingness to accept the 
assignment of a 50 percent rating in return for the 
withdrawal of his appeal in this matter, and the Board has 
determined that the evidence warrants a 50 percent rating.  
Accordingly, the Board does not find that remand of this 
claim is necessary to confirm whether the veteran still 
desires a hearing before the Board.  

The Board further notes that since the veteran expressed 
disagreement with the original rating assigned for PTSD, the 
Board is required to consider entitlement to an evaluation in 
excess of 30 percent for PTSD from the original effective 
date of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  The veteran has 
been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examination to ascertain the severity of 
the veteran's PTSD, and the record contains additional 
medical evidence that further enables the Board to properly 
assess the level of disability associated with the veteran's 
PTSD.  In addition, while the claims folder does not contain 
any records relating to a claim for Social Security 
Administration (SSA) disability benefits apparently filed by 
the veteran in 1995 and an August 2001 letter requesting 
evidence within a period of less than one year may have been 
misleading to the veteran as noted in the recent case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), as was indicated previously, the Board's decision 
to grant a 50 percent rating has satisfied the veteran's 
claim on appeal, and therefore any failure to notify and/or 
assist the veteran in this matter cannot be considered 
prejudicial to the veteran.  Moreover, the August 2001 letter 
did not reflect any additional intent on the part of the RO 
to provide the veteran with another examination, and thus, 
the veteran was aware that it was his responsibility to now 
come forward with additional evidence documenting the 
severity of his disability.  Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board concludes that no 
further notice and/or development is required in this matter 
under the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling effective from September 
1999, based in part on VA examination and outpatient records.

An October 2000 medical statement from R. H. reflects that 
the veteran was referred to him for at an outreach center 
that was an active part of the Huntington, Kentucky VA 
Medical Center.  R. H. indicated that the veteran presented 
with classic symptoms identified with PTSD.

VA PTSD examination in December 2000 revealed that the 
veteran had been a helicopter gunner while in Vietnam and 
witnessed many casualties.  After returning from Vietnam, he 
indicated that he was very nervous and verbally abusive and 
irritable towards his spouse.  He also had difficulty getting 
along with people.  He also noted that he tended to isolate 
himself and would get irritable.  The veteran further related 
difficulty with sleep, noting that he slept only about four 
hours a night and that he had frequent dreams following which 
he would awaken in a cold sweat.  The veteran also noted that 
he experienced intrusive memories and a suicidal episode in 
1986.  He had been married 7 times and felt detached from 
others.  He denied having any friends, and was hypervigilant 
and had an exaggerated startle response.  

Objectively, mood was noted to be anxious and irritable, and 
affect was described as mood congruent.  No hallucinations or 
delusions were noted.  Judgment and recent, immediate, and 
remote memory were found to be intact, and the veteran was 
found to be able to concentrate and described as a reliable 
historian.  In his assessment, the VA examiner indicated that 
the veteran suffered from anxiety, social detachment, 
irritability, insomnia and other PTSD symptoms, and the Axis 
I diagnosis included PTSD.  The examiner assigned a global 
assessment of functioning (GAF) scale score of 59.

VA outpatient records for the period of April to August 2001 
reflect that in April 2001, the veteran reported that he had 
been getting very angry in the previous several years, and 
that he was also anxious and had intrusive thoughts.  The 
veteran also experienced interrupted sleep with two to three 
nightmares per week, extreme irritability, depressed mood, 
flashbacks, hyperstartle response, hypervigilance and 
isolative behaviors.  The veteran indicated that these 
behaviors had caused him relationship problems as indicated 
by his 7 marriages.  The assessment was PTSD by history and 
the veteran was assigned a GAF score of 60.  In May 2001, the 
veteran indicated that he had had some improvement in his 
condition with medication, noting improved sleep, and 
decreased anxiety and irritability.  While some continued 
improvement was noted in June and early July, at the end of 
July 2001, the veteran reported increased symptoms over the 
previous month, noting increased isolation, depression and 
irritability.  Mood appeared dysthymic with constricted 
affect, and hygiene was indicated to be fair.  The assessment 
was PTSD and the veteran was assigned a GAF of 50.  In August 
2001, the veteran continued to complain of isolation and 
irritability.

In a statement received in September 2001, the veteran's 
sister noted that since his return from Vietnam, the veteran 
had been forgetful and was quick to anger.

In another statement received in September 2001, the 
veteran's spouse also noted that the veteran was quick to 
anger and that this had had an affect on their social 
activities.

VA outpatient records from September and October 2001 reflect 
that in September 2001, the veteran reported that he had been 
more withdrawn, more anxious, had increased nightmares, more 
intrusive thoughts, and was having problems with 
concentration.  In October 2001, while the veteran noted some 
improvement in symptoms, he was assigned a GAF of 55.  

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
September 1999, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran complains of 
poor concentration in September 2001 but his December 2000 VA 
PTSD examination revealed no difficulty with concentration), 
the record also reflects significant sleep impairment, 
isolation, continuing intrusive thoughts and nightmares, 
startle response, problems with anger and depression, and 
episodes of extreme irritability.  In addition, although 
clinical evaluation in April 2001 revealed a GAF score of 60, 
the same symptoms were still reported, and at the end of July 
2001, the veteran's mood appeared dysthymic with constricted 
affect, hygiene was indicated to be fair, and the veteran was 
assigned a GAF of 50.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of some impairment of affect, mood, thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of significant sleep impairment, isolation, 
continuing intrusive thoughts and nightmares, startle 
response, problems with anger and depression, and episodes of 
extreme irritability are sufficiently representative of the 
remaining criteria to warrant a 50 percent evaluation under 
the "new" criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.  As the veteran has indicated that an increased 
rating to 50 percent would satisfy his appeal in this matter, 
further discussion as to entitlement to an even higher rating 
is not necessary.

Clearly, however, the evidence does not constitute 
deficiencies in most areas or total social and industrial 
impairment for a higher rating under the applicable criteria.  
Although the veteran has expressed a tendency to isolate and 
some inability to establish or maintain close relationships, 
the veteran has demonstrated few, if any, of the remaining 
criteria necessary for a 70 percent evaluation.  In addition, 
the veteran has apparently maintained at least some level of 
social interaction as evidenced by his continued 
participation in church-related activities and interaction 
with his family.  

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

Finally, the Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321 (2002).  The Board cannot 
conclude that the disability picture as to the veteran's PTSD 
by itself is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  While the record does reflect 
chronic symptoms and periodic medical care for those 
symptoms, there has been no recent or frequent 
hospitalization for this disability.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



